Title: To Benjamin Franklin from Joseph Mayo, 25 October 1781
From: Mayo, Joseph
To: Franklin, Benjamin


Sir,
Paris Octr. 25. 1781
I request the favor of your Excellency to let me know what M. De Chaumont says with respect to paying the bill of exchange. Being desirous of leaving Paris as soon as possible, in Case M. De C. still puts off discharging that debt, I must pray you will have the goodness to speak to M. Amelot concerning the lettre de Surseance, as soon as convenient to you— I would not be so importunate, was it not absolutely necessary that I should know before my departure what I have to expect on the score of the bill— I have the honor to be, With the most perfect respect, Your Excellency’s Most obt. & most humble st.
J Mayohotel de lEmpereur,rüe de Grenelle. St. Honoré
His Excellency B. Franklin.
 
Addressed: His Excellency B. Franklin, / American Minister in France, / à Passy
Notation: Mayo. 8bre. 25. 1781.
